FILED
                           NOT FOR PUBLICATION                                MAR 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAWN DIEHL, on behalf of himself and            No. 10-35518
all others similarly situated;
CHRISTOPHER TERRY, on behalf of                  D.C. No. 9:09-cv-00169-DWM
himself and all others similarly situated,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

NORTHWEST TRUSTEE SERVICES
INC.; FIRST AMERICAN TITLE
INSURANCE COMPANY; DOES 1-10;
RECONTRUST COMPANY, N.A.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                       Argued and Submitted March 7, 2011
                               Seattle, Washington

Before: McKEOWN, FISHER, and GOULD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The key question in this appeal is whether an indenture trustee may

appropriately delegate to a third party the duty to call the sale under the Montana

Small Tract Financing Act (“STFA”). The Montana Code allows principals to

delegate tasks to agents “unless a contrary intention clearly appears.” Mont. Code

Ann. § 28-10-105. No such intention is expressed in the STFA, a view confirmed

by the Montana Supreme Court. See Knucklehead Land Co., Inc. v. Accutitle,

Inc., 172 P.3d 116, 120-21 (Mont. 2007) (holding that an indenture trustee has only

the duties specifically set forth in the STFA); see also S.D. Myers, Inc. v. City and

Cnty. of San Francisco, 253 F.3d 461, 473 (9th Cir. 2001) (“When interpreting

state law, we are bound by decisions of the state’s highest court.”). We therefore

affirm the district court’s determination that the indenture trustee may delegate its

duty to call the sale under the STFA.

      The plaintiffs’ remaining arguments as to the alleged need for agents to

qualify as indenture trustees under the STFA are unpersuasive. See Mont. Code

Ann. §§ 71-1-306; 28-10-105. Because Montana law is clear on the legal

questions in this appeal, we deny the motion to certify the question to the state

supreme court. See Mont. R. App. P. 15(3). The plaintiffs concede that their Fair

Debt Collection Practices Act claim fails if there was no violation of Montana law.




                                          2
      We AFFIRM the decision of the district court and DENY the Motion to

Certify.




                                      3